UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2435



GEORGE SYLVESTER FLOYD, SR.,

                                              Plaintiff - Appellant,

          versus


THOMAS E. WHITE, Secretary of the Army; CLAUDE
WILLIAMS, Adjutant General,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-01-362-2)


Submitted:   March 14, 2002                 Decided:   March 21, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Sylvester Floyd, Sr., Appellant Pro Se. Mark David Maxwell,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Sylvester Floyd, Sr. seeks to appeal the district

court’s order granting the Appellees’ motion to dismiss his Title

VII action.    The Appellees have moved to dismiss Floyd’s appeal as

untimely.     We grant the Appellees’ motion and dismiss the appeal

for lack of jurisdiction because Floyd’s notice of appeal was not

timely filed.

     Parties are accorded sixty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

September 27, 2001. Floyd’s notice of appeal was filed on November

27, 2001.     Because Floyd failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

grant the Appellees’ motion to dismiss the appeal.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           DISMISSED


                                   2